Citation Nr: 1742860	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to March 20, 2013, and to a disability rating in excess of 20 percent thereafter. 

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from August 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These issues were before the Board in April 2012 and June 2016 when they were remanded for additional development.

In February 2012, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was subsequently informed by letter of such and was offered an opportunity to testify at another hearing.  In July 2017, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record.


FINDINGS OF FACT

1.  Throughout the appeal period, service-connected degenerative disc disease of the lumbar spine has been manifested by limitation of forward flexion of the lumbar spine to less than 30 degrees without ankylosis.

2.  For the period prior to December 18, 2009, service-connected right lower extremity radiculopathy was manifested by no more than as mild incomplete paralysis of his L4 and L5 spinal nerves.  

3.  For the period beginning December 18, 2009, service-connected right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.

4.  The evidence of record does not show that the Veteran's service-connected disabilities constitute an impairment of mind or body such that an average person with such disabilities would be rendered unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for service-connected right lower extremity radiculopathy prior to December 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2016).  

3.  The criteria for a 20 percent rating, but no higher, for service-connected right lower extremity radiculopathy are met from December 18, 2009, and the criteria for a rating in excess of 20 percent for service-connected right lower extremity radiculopathy from December 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

4.  The criteria to establish entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  As to increased ratings claims, the VCAA requires that generic notice be given.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Id.  Here, appropriate notice was provided via letters dated in May 2008 and August 2009.  The August 2009 letter also provided the Veteran with notice of what the evidence must show in order to substantiate a claim for TDIU.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA obtained the Veteran's service treatment records (STRs) and all identified post-service private, VA and Social Security Administration (SSA) medical records.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was also afforded VA examinations in 2008, 2009, 2012 and 2016 as to the severity of his lumbar spine and right lower extremity radiculopathy conditions.  The examiners reviewed the claims file and elicited a history of his condition from the Veteran.  The Board finds that these VA examinations are adequate because they are based on consideration of the Veteran's prior medical history and describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the June 2016 remand, the Board (in pertinent part) directed that up to date VA treatment records be obtained and the Veteran be scheduled for a VA examination that addressed the severity of the lumbar spine disability and right lower extremity radiculopathy.  These records were obtained and the examinations were accomplished in 2016, as discussed in more detail below.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Increased Rating Claims

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  Lumbar Spine 

The Veteran's service-connected degenerative disc disease of the lumbar spine is currently rated 40 percent disabling.  Intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases or Injuries to the Spine, ratings are based on the limitation of motion; effects on posture or gait; or other manifestations such as the abnormal curvature of the spine itself.  Associated objective neurologic abnormalities are rated separately.  Normal range of motion for the thoracolumbar spine consists of: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, left and right lateral rotation of zero to 30 degrees, and a combined total range of motion 240 degrees.  The combined range of motion is determined by adding together the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Codes 5235-5243.

VA assigns a 40 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e. where the spine is fixed in a neutral or upright position).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

VA assigns a 50 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire thoracolumbar spine (e.g. where the thoracolumbar spine is fixed in a position either bent forward or backward).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

VA assigns a 100 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome, intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrants a 40 percent evaluation.  For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.
VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  Deluca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran is diagnosed with degenerative disc disease of the lumbar spine.  During the appeal period, the Veteran has sought treatment for his back disability and the pain therefrom.  The primary measurements of the range of motion in his thoracolumbar spine come from the VA examinations in June 2008, December 2009, March 2013 and July 2016.  

At the June 2008 VA examination, forward flexion was limited to 60 degrees with pain beginning at 30 degrees of forward flexion.  The examiner opined that there was additional loss of motion of 0 to 30 degrees on repetitive motion.  The examiner stated that there was no thoracolumbar spine ankylosis and the Veteran denied any incapacitating episodes during the past 12 months.  

At the December 2009 VA examination, forward flexion was limited to 80 degrees with pain beginning at 30 degrees of forward flexion.  On repetitive testing, no limitation due to fatigue, weakness, or incoordination was noted.  The examiner could not provide an opinion on additional function loss during flare-ups without resorting to speculation.  The examiner stated that there was no thoracolumbar spine ankylosis and the Veteran denied any incapacitating episodes during the past 12 months. 

A March 2013 VA Back Conditions Disability Benefits Questionnaire (DBQ) notes that the Veteran's forward flexion ended at 60 degrees with pain beginning at 50 degrees of forward flexion.  On repetitive testing, no additional limitation of motion was seen.  The Veteran did not report any incapacitating episodes during the past 12 months.  

A July 2016 VA Back Conditions DBQ notes the Veteran's complaints of daily back pain.  He denied any flare-ups.  Examination revealed that forward flexion of the lumbar spine was limited to 70 degrees, with no pain at the time of the exam.  There was no additional loss of function or range of motion with repetitive testing.  There was no pain on weight bearing.  The lumbar spine was not ankylosed.  There was no limitation due to pain, fatigue, weakness, or incoordination.  The examiner could not provide an opinion on additional function loss with repeated use over a period of time without resorting to speculation.  This was because the Veteran was not examined after repeated use over a period of time.  The Veteran did not report any episodes of incapacitation.

The Board recognizes that the Veteran's VA examinations do not meet all of the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  They do not provide separate ranges of motion on active and passive motion; not all the examinations address whether the Veteran experiences pain when his lumbar spine either bears or does not bear weight.  However, in the context of the Veteran's particular disability, those considerations are not relevant to determining whether the Veteran's symptoms warrant an increase to the next highest disability rating.  Here, the Veteran is presently in receipt of the highest schedular rating absent a finding of ankylosis or incapacitating episodes of at least six weeks over a 12 month period, and none of the examinations indicate ankylosis or any incapacitating episodes whatsoever.  Similarly, the Veteran's other treatment records do not indicate that his spine has ever been determined to be ankylosed or that he has ever been prescribed bed rest, and even the Veteran's reports of his symptoms to his examiners, doctors, and written correspondence to VA do not describe his spine as ever becoming fixed in a single position or any incapacitating episodes.

The Veteran has reported similar symptoms throughout the appeal period to his VA examiners and other doctors.  He described having to take pain medication daily for his back.  He used a cane for ambulation.  In June 2008, the VA examiner reported decreased mobility and problems lifting; however, the December 2009 VA examiner noted that there were no functional limitations as to standing or walking.  

VA regulations require neurologic abnormalities associated with back conditions, including bowel and bladder function, to be rated separately.  The Board acknowledges that the Veteran has complained of radiculopathy in the lower extremities, and he has been awarded service connection and separate ratings for these disabilities.  He has not complained of bowel and bladder control symptoms.  In fact, the July 2016 VA DBQ report notes that no such bowel or bladder abnormalities were present.

The Board has taken all of the foregoing evidence into account.  However, a rating in excess of 40 percent for a disability of the lumbar spine is not warranted unless the evidence shows ankylosis or incapacitating episodes.  Here the evidence does not show these criteria were met at any point during the appeal period. Therefore, the Board finds that the criteria for a rating in excess of 40 percent for his lumbar spine condition have not been met at any point during the appeal period.

Consequently, the Board finds that the evidence of record does not meet the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability at any point during the appeal period.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  Right Lower Extremity Radiculopathy

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain.  38 C.F.R. § 4.123.  Neuralgia is characterized by a dull and intermittent pain.  38 C.F.R. § 4.124.  Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved.  38 C.F.R. 4.124a.

Here, the Veteran's right lower extremity radiculopathy has been rated under the diagnostic code for the ratings of the sciatic nerve.  38 C.F.R. 4.124a, Diagnostic Code 8520.  Under this regulation, an 80 percent disability rating is warranted for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe and marked by muscular atrophy.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. §4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
For the period prior to March 20, 2013, the Veteran's service-connected right lower extremity radiculopathy is rated 10 percent disabling.  

Historically, an August 2006 rating decision awarded service connection for right lower extremity radiculopathy associated with service-connected degenerative disc disease of the lumbar spine.  A 10 percent evaluation was assigned.  In May 2008, the Veteran submitted a claim for an increased rating, which is now at issue herein.  

A June 2008 VA examination report notes the Veteran's complaints of radiating pain down his right buttock and knee, and cramping down his leg to his feet.  He also complained that both his legs gave out, causing him to fall.  Examination of the right leg revealed that the Veteran has normal strength (5/5) and no muscle atrophy.  The examiner noted diminished vibratory sensation and decreased sensation only at the right S1 dermatomal distribution.  Right knee jerk was 3+ and right ankle jerk was 1+.  The examiner noted that an August 2006 EMG study revealed no acute lumbosacral radiculopathy though there was evidence of chronic inactive vs. past static injury along the bilateral L/S1 distributions.

A December 18, 2009, VA examination report notes the Veteran's complaints of low back pain with radiation to the right leg.  Neurological examination revealed that deep tendon reflexes were normal.  Sensory examination was abnormal.  In pertinent part, there was a lack of sensation on the plantar aspect of the right foot and over the lateral and anterolateral aspect of the right thigh.  Motor testing revealed that the Veteran was weak on extension and flexion of the right leg.  No other abnormal motor or sensory testing was found.  Lasegue sign was positive for the right leg.  Diagnoses included L4 radiculopathy, right leg.  

The symptoms noted on the VA examination of 2008 are best characterized as neuritis and corresponded to a mild incomplete paralysis of the L5-S1 nerves.  The evidence does not show that the Veteran's right lower extremity radiculopathy manifested symptoms productive of moderate incomplete paralysis of the affected nerves.  The 2008 VA examination showed muscle strength was normal and muscle atrophy was not present.  Moreover, reflexes were not absent or diminished.  Any nerve involvement was wholly sensory.  As such, the next-higher (20 percent) rating is not warranted for this period.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

However, on VA examination on December 18, 2009, some muscle weakness was noted along with diminished sensation.  The Board finds that this more nearly approximates moderate incomplete paralysis of the sciatic nerve.  Therefore, a 20 percent rating is warranted beginning December 18, 2009.  

Subsequent medical evidence includes VA treatment records dated from 2010 to 2013 note the Veteran's ongoing complaints of back pain with radiculopathy.

A February 2012 SSA letter notes that the Veteran had been found to be disabled due to various disabilities, to include degenerative disc disease and deep vein thrombosis in his legs.  Records obtained from SSA do not contain any findings pertinent to rating the Veteran's radiculopathy.

A March 20, 2013, VA examination report notes the Veteran's complaints of back pain with radiation to the right leg.  On examination, there was no muscle atrophy.  Deep tendon reflexes in the right knee and ankle were normal (2+).  Decreased sensation was noted over the right lower leg and ankle.  The examiner noted other signs or symptoms due to radiculopathy, including moderate pain, numbness and parethesias and/or dyesthesais.  The sciatic radiculopathy of the right lower extremity was characterized as moderate by the examiner.  

A July 2016 VA Back Disability Benefits Questionnaire (DBQ) notes a diagnosis of S1 radiculopathy, right lower extremity.  Examination revealed normal muscle strength from the hip to the great toe.  No muscle atrophy was noted.  Deep tendon reflex testing for the knee and ankle was normal (2+).  The examiner noted sensation to light touch was normal but there was some subjective patchy numbness in the right foot associated with radiculopathy.  Subjective mild constant pain and subjective moderate numbness was also noted.  There were no other findings related to radiculopathy.  The examiner stated that the Veteran's subjective symptoms were stable and characterized the radiculopathy as mild.

The Board has also considered entitlement to a rating in excess of 20 percent at any point during the period beginning December 18, 2009; however, this has not been demonstrated for any portion of the period.  There has been no evidence of diminished reflexes or muscle atrophy.  The 2012 and 2016 VA examiners described the disability as moderate and mild respectively.  Clearly, moderately severe disability is not shown and the evidence does not more nearly approximate more than moderate incomplete paralysis, , which merits a 20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds the foregoing evidence weighs against a higher rating at any time.

The Board acknowledges that the Veteran's statements describing radiating pain and numbness.  Absent some indication in the record that the Veteran has the necessary training to properly interpret and the results of these examinations, the Board finds that the Veteran is not competent to render an opinion as to these medical matters.  Jandreau, 492 F.3d at 1377 n. 4.  The Veteran's lower extremity disability is not the type of disorder that a lay person can provide competent evidence as to the degree of severity for VA purposes.  The Board finds that the VA examiners' opinions that the Veteran's symptoms indicate no more than mild or moderate incomplete paralysis the sciatic nerve is supported by the objective medical evidence of record.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, a schedular rating in excess of 10 percent prior to December 18, 2009, is not warranted for the Veteran's right lower extremity radiculopathy.  A 20 percent schedular rating is warranted beginning December 18, 2009.  However, a schedular rating in excess of 20 percent beginning December 18, 2009, is not warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




III.  TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities.  38 C.F.R. § 4.16(a).  In order for claimants who have one service-connected disability to qualify for TDIU under section 4.16(a), that disability must be rated 60 percent or greater.  Id.  In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater.  Id.  For the purpose of determining whether the Veteran's disability ratings constitute a single disability rated 60 percent or multiple disabilities one of which is rated 40 percent or greater, certain disabilities can be combined if, among other possibilities, the disabilities share a common etiology.  Id. 

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id. 

By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment."  Id.

In this instance, the Veteran's lumbar spine disability is rated 40 percent disabling.  The Veteran's left lower extremity radiculopathy and right hip disabilities are each rated 10 percent disabling.  His right lower extremity radiculopathy is rated as 20 percent disabling.  Accounting for the bilateral factor, the Veteran's combined disability rating is 60 percent.  The Veteran has one disability rated 40 percent, but a combined total disability rating of less than the 70 percent required.  Therefore, the Veteran's disabilities do not meet the requisite disability ratings to qualify for TDIU under 38 C.F.R. § 4.16 (a).

The Board also finds that the evidence of record weighs against a finding that the Veteran's disabilities render him incapable of obtaining or maintaining substantially gainful employment, although the record reflects that the Veteran has been unemployed since 2005.  Prior to that time, he worked construction jobs, did yard work and collected cans on the side of the road.  He also had experience as an electrician and computer work.  See February 2012 SSA decision.  In his October 2012 TDIU application, the Veteran reported that he could not remember when he last worked.  He noted that he had sought employment since his last job, but did not list where or when.  He also reported that he had completed high school.  The Veteran claimed to be in daily pain, and that his hip, leg and back disabilities prevented him from working.  

A February 2012 SSA determination notes that the Veteran reported past work consisting of working in digital computers while in service and work as an electrician.  He stated that he last worked from 2001 to 2005, collecting cans on the side of the road, doing yard work, and working in construction.  The Veteran also stated that he primarily sat at his house, watching television and working on jigsaw puzzles.  He was able to do some cooking; his wife did all the laundry, cleaning, and caring for their animals.  Additionally, the Veteran reported he was unable to stand or walk for long periods due to constant back pain, leg clamps and aches in his fingers, hands and feet.  The Veteran also reported that he was able to sit for 45 to 60 minutes at one time on a good day, but only for 15 to 20 minutes on a bad day.  He used a cane for standing and walking for long periods.  He indicated that he was able to lift a gallon of milk and lift his arms to wash his hair.  SSA found the Veteran to be disabled due to degenerative disc disease, deep vein thrombosis, and drug and alcohol abuse.  The Veteran is not service-connected for deep vein thrombosis or drug and alcohol abuse.  Significantly, SSA noted that there was residual functional capacity to perform sedentary work with accommodations of a sit/stand and limited bending/crawling/kneeling/stooping option for spinal deterioration.

A March 2013 VA general medical examination report notes the Veteran's complaints of daily hip, leg and back pain that prevent him from working.  After reviewing the claims file, the examiner opined that these disabilities "should not preclude employment or occupational duties with respect to light duty and sedentary activities."  The examiner also noted that strength was normal in the lower extremities.  The examiner opined that, while working, the Veteran might need to be given the opportunity to get up and walk around periodically; however, he "should be able to maintain employment of a light duty and/or sedentary nature."  As examples, the examiner stated that the Veteran could do jobs with light lifting, even with his spine disability.  

A July 2016 DBQ report notes the Veteran's complaints that his service-connected disabilities prevented his employment.  After reviewing the claims file, the examiner opined that the Veteran's service-connected disabilities should not preclude employment or occupational duties with respect to light duty and sedentary activities.  The examiner stated that although the Veteran had radiating pain to his right leg, his strength, motor tone and reflexes were normal.  According to the examiner, activities requiring driving/operating machinery or other hazardous operations, climbing, lifting, carrying, bending, prolonged standing, walking, kneeling, squatting, or physical exertion were limited given the Veteran's service-connected spine disability with radiating pain.

The Board finds that the evidence of record preponderates against a finding that the Veteran's service-connected disabilities have rendered him unable to obtain or follow a substantially gainful course of employment.  While the Veteran's service-connected disabilities do limit his ability to perform physical labor, that limitation is accounted for in his present disability ratings.  Van Hoose, 4 Vet. App. 361 (1993).  The VA examiners' findings indicate that the Veteran is capable of sitting for at least short periods of time, and longer periods with breaks.  Taking into account the Veteran's past experience with computers, the Board finds that the Veteran would be able to do work of a similar sort that required sitting and working on a computer.  In light of all this evidence, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities have rendered him incapable of securing or following a substantially gainful occupation.  Consequently, the Board finds that referral to the Director, Compensation Service for extra-schedular consideration of the Veteran's TDIU claim is not warranted.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish TDIU or warrant referral to the Director, Compensation Service for an extra-schedular consideration of TDIU at any point during the appeal period.














(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied

A disability rating in excess of 10 percent prior to December 18, 2009, for right lower extremity radiculopathy is denied.

The assignment of a 20 percent rating for right lower extremity radiculopathy is warranted from December 18, 2009, subject to the regulations governing payment of monetary awards.

A disability rating in excess of 20 percent from December 18, 2009, for right lower extremity radiculopathy is denied.

Entitlement to TDIU is denied. 




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


